Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is the response to amendment filed 12/26/2021 for application 16/066307.
Claims 1-3 and 6-22 are currently pending and have been fully considered.
The 35 USC 112 rejections of claims 4-5 and 23-32, in regards to the listing of claims, have been withdrawn from consideration in light of applicant’s amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3. 6-17 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.’
There are numerous issues with antecedent basis in the claims.
Some of the issues are pointed out below.
Claim 6 recites the limitation "the concentration of potassium carbonate, sodium carbonate, potassium hydroxide, sodium hydroxide, and compounds.." There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first stage".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second stage".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3, 8, 9, 15, 16, 17, 21 recites the limitation "treated material ".  There is insufficient antecedent basis for this limitation in the claim.  It appears to be a reference to the “raw material” referenced in claim 1.


Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Claim 3 has been interpreted as consisting of 2 separate reactors in parallel.
Claim 3 lists the limitation “relevant temperature” It is unclear what is included in the scope of the term “relevant temperature.”
Claim 6 lists the limitation “compounds commonly used.” It is unclear what is included in the scope of the term “commonly used.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 16-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over KOUKIOS (USPGPUB 2014/0014592) in view of STAMBAUGH et al. (U.S. 4055400).
Regarding claims 1-2, KOUKIOS teaches a method for the removal of inorganic components from biomass, coal, wastes, residues and sludges from waste treatment. The process is taught to remove inorganic components such as potassium, sodium, chlorine, sulfur, phosphorus, and heavy metals from biomass of different origins. The method is taught to comprise the following: providing a salt, mixing water with the salt to form an aqueous solution containing the salt, leaching the raw material with the aqueous solution that contains salt preferably a salt containing zirconium and yttrium (b) washing with an aqueous solution containing an inorganic salt/organic salt in mixture with inorganic salt/organic salts including zirconium and yttirum).
KOUKIOS teaches in paragraph 27 that the salts may be used in combination with water soluble inorganic calcium salts. KOUKIOS teaches an example in paragraph 43 that uses leaching with aqueous calcium chloride solution (wherein calcium salts are present).
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
KOUKIOS teaches in paragraph 15 that leaching of the raw material may be carried out in succession with different aqueous solutions.
KOUKIOS does not appear to explicitly teach the use of alkaline aqueous solutions in a first leaching step before the leaching of inorganic components with aqueous solution comprising a salt.
However, STAMBAUGH teaches a method for the extraction of a significant portion of sulfur, organic, and pyritic compounds from solid carbonaceous fuel such as coal and coke by use of an aqueous alkaline solution containing a sodium, calcium or ammonium carbonate, hydroxide, sulfide or hydrosulfide (a) leaching or raw material with an aqueous solution containing strong alkaline agents containing combinations of sodium and/or their salts.
The reaction is taught to proceed at a temperature of 125°C and a pressure of at least about 25 psig and a reaction time of 5 minutes to 2 hours.
It would be obvious to one of ordinary skill in the art to apply the aqueous alkaline solution extraction step before the process that KOUKIOS teaches.
The motivation to do so can be found in lines 22-24 of column 5 of STAMBAUGH.
STAMBAUGH teaches that low sulfur, low ash coal can be produced by leaching coal in aqueous alkaline media in an autoclave.
KOUKIOS teaches in paragraph 16 that leaching is carried out preferably in a reactor at a temperature varying from 13°C to 95°C wherein the leaching time varies from 5 to 60 minutes.
KOUKIOS does not appear to explicitly teach a temperature of over 100°C and under pressure.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Regarding claim 2, neither KOUKIOS nor STAMBAUGH directly discusses silicon removal.
Regarding claim 6, STAMBAUGH teaches an example in 24-25 of column 6 in which 150 g/L of sodium hydroxide in aqueous solution is used.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 7 and 10, KOUKIOS teaches in paragraph 14 that the concentration of the salts in the aqueous solution varies from 0.1 to 5% w/w in water volume.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 8 and 9, neither STAMBAUGH nor KOUKIOS appear to explicitly teach both ranges of temperature and pressures for the first stage and second stage.
STAMBAUGH teaches in the abstract that the reaction is taught to proceed at a temperature of 125°C and a pressure of at least about 25 psig and a reaction time of 5 minutes to 2 hours.
KOUKIOS teaches in paragraph 16 that leaching is carried out preferably in a reactor at a temperature varying from 13°C to 95°C wherein the leaching time varies from 5 to 60 minutes.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Regarding claim 11, KOUKIOS teaches in paragraph 27 that mixtures of inorganic salts and organics salts may be used wherein the proportions of inorganic/organic solvent varies from 0.01 up to 30 wt% of the aqueous solution.
Regarding claim 12, KOUKIOS teaches in paragraph 30 that the inorganic salts can be used without the addition of inorganic acid, being mixed in proportion of 0-100% provided that compatibility problems or undesirable reactions do not exist. A 0% acid would be expected to not lead to a pH of less than 5. (proportion of acid is less than 30% of total mixture and would not lead to a pH of less than 5)
Regarding claims 13 and 14, KOUKIOS teaches in paragraph 16 that leaching may be carried out with the ratio of raw material over aqueous solution that varies from 33 g/L to 400 g/L.
Regarding claims 14-17, neither STAMBAUGH nor KOUKIOS appear to explicitly teach both ranges of temperature and pressures.
STAMBAUGH teaches in the abstract that the reaction is taught to proceed at a temperature of 125°C and a pressure of at least about 25 psig and a reaction time of 5 minutes to 2 hours.
KOUKIOS teaches in paragraph 16 that leaching is carried out preferably in a reactor at a temperature varying from 13°C to 95°C wherein the leaching time varies from 5 to 60 minutes.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Regarding claim 18, KOUKIOS teaches in paragraph 20 that the particles of material to be treated may be subjected to milling pretreatment and can vary from several microns to 15 cm.  KOUKIOS teaches examples such as example 5 in which the particles size is less than 0.5 mm.
A prima facie case of obviousness exists wherein the claimed ranges overlap. (3 micrometers to up to 5 millimeters)
Regarding claims 3, 21 and 22, KOUKIOS does not explicitly teach a reactor configuration with dual parallel reactors.
However, KOUKIOS teaches in paragraph 24 that the leaching is performed with the use of commercial leaching reactors.
It would he obvious to one of ordinary skill in the art to use the reactors in parallel mode as it is known in commercial leaching reactors to use parallel reactors.
It stands to reason that the reactors must first be at atmospheric conditions and ambient temperature before it is treated to increased pressure and temperatures.
Regarding claim 20, it is noted that the aqueous residue remaining after separation of the organic/inorganic compounds used to create the aqueous solvent is utilized as a high quality fertilizer is a recitation of intended use.
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Claims 1, 3 and 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over KOUKIOS (USPGPUB 2044/0014592) in view of HOLLITT (U.S. 5885536)
Regarding claim 1, KOUKIOS teaches a method for the removal of inorganic components from biomass, coal, wastes, residues and sludges from waste treatment. The process is taught to remove inorganic components such as potassium, sodium, chlorine, sulfur, phosphorus, and heavy metals from biomass of different origins. The method is taught to comprise the following: providing a salt, mixing water with the salt to form an aqueous solution containing the salt, leaching the raw material with the aqueous solution that contains salt preferably a salt containing zirconium and yttrium ( b) washing with an aqueous solution containing an inorganic salt/organic salt in mixture with inorganic salt/organic salts including zirconium and yttirum).
KOUKIOS teaches in paragraph 27 that the salts may be used in combination with water soluble inorganic calcium salts. KOUKIOS teaches an example in paragraph 43 that uses leaching with aqueous calcium chloride solution (wherein calcium salts are present).
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
KOUKIOS teaches in paragraph 15 that leaching of the raw material may be carried out in succession with different aqueous solutions.
KOUKIOS does not appear to explicitly teach the use of alkaline aqueous solutions in a first leaching step before the leaching of inorganic components with aqueous solution comprising a salt.
However, HOLLITT teaches a process for alkaline leaching of a titanifercus material containing silica and alumina impurities in which spent leachant is recycled by treating to remove silica and alumina impurities.
The reaction is taught in lines 47- 50 of column 5 to proceed with increased temperature and increased pressure. HOLLITT teaches in reference claim 3 that the temperature of reaction may be from 80 to 190°C.
It would be obvious to one of ordinary skill in the art to apply the aqueous alkaline solution extraction step before the process that is taught in KOUKIOS.
The motivation to do so can be found in HOLLITT. HOLLITT teaches in lines 15-34 of column 5 that the process allows for effective separation of silica and alumina that may be recycled.
KOUKIOS teaches in paragraph 6 that leaching is carried out preferably in a reactor at a temperature varying from 13°C to 95°C wherein the leaching time varies from 5 to 60 minutes.
KOUKIOS does not appear to explicitly teach a temperature of over 100°C and under pressure,
However, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Regarding claim 6, HOLLITT teaches examples in which 45 gpL NaOH is used.
Regarding claims 7, and 10, KOUKIOS teaches in paragraph 14 that the concentration of the salts in the aqueous solution varies from 0.1 to 5% w/w in water volume.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 8 and 9, neither HOLLITT nor KOUKIOS appear to explicitly teach both ranges of temperature and pressures.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Regarding claim 12, KOUKIOS teaches in paragraph 30 that the inorganic salts can be used without the addition of inorganic acid, being mixed in proportion of 0-100% provided that compatibility problems or undesirable reactions do not exist. A 0% acid would be expected to not lead to a pH of less than 5. (proportion of acid is less than 30% of total mixture and would not lead to a pH of less than 5)
Regarding claims 13 and 14, KOUKIOS teaches in paragraph 16 that leaching may be carried out with the ratio of raw material over aqueous solution that varies from 33 g/L to 400 g/L.
Regarding claim 14-17, neither HOLLITT nor KOUKIOS appear to explicitly teach both ranges of temperature and pressures.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Regarding claim 18, KOUKIOS teaches in paragraph 20 that the particles of material to be treated may be subjected to milling pretreatment and can vary from several microns to 15 cm. KOUKIOS teaches examples such as example 5 in which the particles size is less than 0.5 mm.
A prima facie case of obviousness exists wherein the claimed ranges overlap. (3 micrometers to up to 5 millimeters)
Regarding claims 3, 21 and 22, KOUKIOS does not explicitly teach a reactor configuration with dual parallel reactors.
However, KOUKIOS teaches in paragraph 24 that the leaching is performed with the use of commercial leaching reactors.
It would he obvious to one of ordinary skill in the art to use the reactors in parallel mode as it is known in commercial leaching reactors to use parallel reactors.
It stands to reason that the reactors must first be at atmospheric conditions and ambient temperature before it is treated to increased pressure and temperatures.
Regarding claim 19, HOLLITT teaches a process for the separation of silicon that allows the leachant to be re-used.
It is noted that the aqueous residue remaining after separation of the alkali compounds used to create the aqueous solvent is utilized for the production of pure silicon is a recitation of intended use.
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 20, it is noted that the aqueous residue remaining after separation of the organic/inorganic compounds used to create the aqueous solvent is utilized as a high quality fertilizer is a recitation of intended use.
It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 12/26/2021 have been fully considered but they are not persuasive.
It is acknowledged that KOUKIOS nor STAMBAUGH nor HOLLIT explicitly teach the ranges of temperature and pressure in certain dependent claims.
Applicant argues that one of ordinary skill in the art would not combine the teachings of KOUKIOS and STAMBAUGH because they teach different temperature and pressure ranges.
This is not persuasive as KOUKIOS and STAMBAUGH teach different steps.
STAMBAUGH is relied on to teach the aqueous alkaline solution extraction step before the process taught in KOUKIOS.
Furthermore, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
The relationship between using higher temperature along with higher pressures is well known to one of ordinary skill in the art.
Applicant’s arguments in regards to reaction time is unpersuasive given that STAMBAUGH also teach in lines 49-58 of column 4 that reaction time may be carried out for about 5 minutes to about 10 hours based on a combination of factors that include particle size and alkali concentration.  
Applicant’s arguments in regards to the amount of sodium hydroxide used in STAMBAUGH is unpersuasive. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
KOUKIOS teaches in paragraph 16 that leaching is carried out preferably in a reactor at a temperature varying from 13°C to 95°C wherein the leaching time varies from 5 to 60 minutes.
Applicant argues that KOUKIOS does not explicitly teach an amount of calcium salts.
KOUKIOS teaches in paragraph 27 that the salts may be used in combination with water soluble inorganic calcium salts. KOUKIOS teaches an example in paragraph 43 that uses leaching with aqueous calcium chloride solution (wherein calcium salts are present).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Applicant argues that HOLLITT does not teach the use of silicon.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that HOLLITT does not teach the same reaction conditions such as temperature, pressure and residence time.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "(W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SMIT et al. (U.S. 4582512) teach chemical leaching of coal to remove ash, alkali and vanadium. The first process step is taught in lines 33-68 of column 3 and lines 1-6 of column 4 to be a sodium hydroxide leach. The second process tep is taught in lines 7-28 of column 4 to be a hydrochloric acid wash. The temperature used in the washes is taught to be at a temperature of at least about 175 C.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771